Gunby, J.
By rule 13th of this Court, all assignments of error, motions to amend, and other pleadings, must be filed before *32the case is argued; hence, a motion to reverse, filed by appellee after the commencement of the argumeut, will not be considered.
.2. Where property attached is ordered to be sold pending the litigation, a creditor claiming a vendor’s lien on the property attached may property intervene and obtain an order that the sheriff sell the goods on which his privilege rests separately, and retain the funds in his hands. Such an interpleading is property styled an intervention.
3.After service on the sheriff of the order to retain said funds, he cannot part with them until so ordered by the Court, and if plaintiff discontinues his suit, and by agreement between him and the defendant, the sheriff pays over the funds to plaintiff, intervenor may, notwithstanding said discontinuance, prosecute his demand to judgment; and if his privilege be proved, the sheriff will be ordered to pay over said funds to him.